Case: 16-11489      Document: 00514144153         Page: 1    Date Filed: 09/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 16-11489                                FILED
                                                                          September 6, 2017
                                                                             Lyle W. Cayce
KERRY TIPPS,                                                                      Clerk

                                                 Plaintiff-Appellant

v.

RICHARD WATHEN, Warden; CHARLES HORSLEY, Assistant Warden;
MAJOR EASTEP; CAPTAIN CODY MILLER; MAJOR HARRIS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:15-CV-137


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Kerry Tipps, Texas prisoner # 714441, has applied for leave to proceed
in forma pauperis (IFP) in this appeal from the district court’s judgment
dismissing his civil rights complaint. The complaint alleged that the defendant
prison employees failed to protect Tipps from violence and instead plotted to
have inmates attack him. The district court propounded interrogatories to
Tipps and, after receiving his responses, dismissed the action as frivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-11489        Document: 00514144153          Page: 2     Date Filed: 09/06/2017


                                        No. 16-11489

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Tipps filed a timely notice of appeal,
but the district court certified that Tipps did not take the appeal in good faith.
See 28 U.S.C. § 1915(a)(3). Tipps now challenges the district court’s
certification by moving this court for leave to proceed IFP. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
       Where, as occurred here, “the prisoner opts to challenge the [district
court’s] certification decision” by filing an IFP motion on appeal, “the motion
must be directed solely to the trial court’s reasons for the certification decision.”
Id. Our inquiry into good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (quotation marks omitted). An action is
frivolous if it lacks an arguable basis in either law or fact. Neitzke v. Williams,
490 U.S. 319, 325 (1989).
       Tipps has failed to preserve his claim for review because he does not
identify any error in the district court’s analysis. See Yohey v. Collins, 985 F.2d
222, 224–25 (5th Cir. 1993). The district court determined that Tipps’s claims
were wholly conclusory, and on appeal Tipps neither references any particular
incident in which he was unprotected from other inmates nor identifies any
facts to support a plausible claim that the defendant prison officials conspired
against Tipps or were aware of an excessive risk to his safety. See Coleman v.
Lincoln Parish Det. Ctr., 858 F.3d 307, 309 (5th Cir. 2017); Longoria v. Texas,
473 F.3d 586, 592–93 (5th Cir. 2006). 1 Instead, Tipps asserts in conclusory




       1  To prevail on a failure-to-protect claim, “‘an inmate must show that he is
incarcerated under conditions posing a substantial risk of serious harm’ and that prison
officials were deliberately indifferent to an inmate’s safety.” Longoria, 473 F.3d at 592
(quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Prison officials act with deliberate
indifference if they are subjectively “aware of an excessive risk” to the inmate’s safety. Id. at
592–93.


                                               2
    Case: 16-11489    Document: 00514144153     Page: 3   Date Filed: 09/06/2017


                                 No. 16-11489

fashion that corrupt and indifferent prison officials have cultivated and
condoned a “culture of violence” and have failed to protect prisoners.
      Tipps has not shown that he has a nonfrivolous claim. The motion for
leave to proceed IFP is therefore DENIED, and the appeal is DISMISSED. See
5TH CIR. R. 42.2; Baugh, 117 F.3d at 202 & n.24.
      The dismissal of Tipps’s complaint by the district court as frivolous and
the dismissal of this appeal as frivolous both count as strikes for purposes of
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
1996). We WARN Tipps that if he accumulates a third strike, he will be subject
to the § 1915(g) bar and will be unable to bring an action or appeal IFP unless
he is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).




                                       3